491 F.2d 727
86 L.R.R.M. (BNA) 2064, 74 Lab.Cas.  P 10,028
FOSTER TRANSFORMER COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 73-1853.
United States Court of Appeals, Sixth Circuit.
Argued Feb. 4, 1974.Decided Feb. 15, 1974.

J. Mack Swigert, Thorley C. Mills, Jr., Cincinnati, Ohio, on brief, for petitioner.
Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, Robert Sewell, John Ferguson, Warren Ogden, Attys., National Labor Relations Board, Washington, D.C., on brief, for respondent.


1
Before PHILLIPS, Chief Judge, McCREE, Circuit Judge, and ROSENSTEIN, Senior Customs Judge.1

ORDER

2
This case is before the court on the petition of Foster Transformer Company to review a decision of the National Labor Relations Board, and the cross-application of the Board for enforcement of its order.  Reference is made to the decision of the Board, reported at 205 N.L.R.B. 82, for a recitation of pertinent facts.


3
The court is of the view that the Board properly concluded that the company violated 8(a)(5) and (1) of the Act by refusing to bargain with the certified representative of its employees, and that the Board did not abuse its discretion in overruling the objections of the Company to the election.


4
It is ordered that the order of the Board be enforced.


5
Entered by order of the court.



1
 Senior Judge Samuel M. Rosenstein, United States Customs Court, sitting by designation